Exhibit 99.1 NEWS RELEASE HECLA REPORTS PRELIMINARY 2 8.9 MILLION OUNCES OF SILVER AND 120, An increase of 39% and 116%, respectively, over 2012; Expect 9.5 to 10 million ounces of silver and 180,000 ounces of gold production in 2014 1 For Release: January 29, 2014 COEUR D'ALENE, IDAHO Hecla Mining Company ( NYSE:HL ) today announced preliminary production results¹ for the fourth quarter and full year 2013. FOURTH QUARTER AND 2 Production Fourth Quarter 2013 Silver 2.5 million ounces - up 9% over Q3/13 and 20% over Q4/12 8.9 million ounces - up 39% over 2012 andupper end of 8-9 million ounce guidance Gold 47,108 ounces - up 27% over Q3/13 and 203% over Q4/12 119,989 ounces - up 116% over 2012 2 Greens Creek 1.8 million ounces of silver - down 12% from Q4/12 7.4 million ounces of silver - up 16% over 2012 Lucky Friday 642,224 ounces of silver - up 34% over Q3/13 1.5 million ounces of silver Casa Berardi 32,386 ounces of gold - up 38% over Q3/13 62,532 ounces of gold “During the fourth quarter Hecla achieved significant milestones with Greens Creek continuing its strong production, Lucky Friday back to normalized operations and Casa Berardi improving production and costs,” said Phillips S. Baker, Jr., Hecla’s President and CEO. “We look forward to strong, low-cost production from our three mines in 2014, remaining focused on reducing risk, increasing consistency of mine production and extending mine life. We have $212 million in cash at the end of 2013, and plan to spend within Adjusted EBITDA in 2014, which should allow us to maintain our strong financial position.” Hecla expects to report its full fourth quarter and 2013 financial results on February 19, 2014. (1) See cautionary statement regarding preliminary statements at the end of this release. (2) Increase in gold production due primarily to acquisition of Aurizon Mines Ltd. on June 1, 2013. Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 1 OPERATIONS OVERVIEW Average consolidated fourth quarter cash cost, after by-product credits, per silver ounce 3 was $7.33, compared to $3.45 in the same period in 2012, due largely to the addition of Lucky Friday production and higher silver production at Greens Creek relative to by-product metal production. The following table provides the production and cost per ounce summary on a consolidated basis for the fourth quarter and year ended December 31, 2013 and 2012: Fourth Quarter Ended Twelve Months Ended December 31, December 31, December 31, December 31, PRODUCTION SUMMARY Silver - Ounces produced Payable ounces sold Gold - Ounces produced Payable ounces sold Lead - Tons produced Payable tons sold Zinc - Tons produced Payable tons sold Cash cost, before by-product credits, per silver ounce 1 $ By-product credits per silver ounce $ ) $ ) $ ) $ ) Cash cost, after by-product credits, per silver ounce 1 $ Cash cost, before by-product credits, per gold ounce 1 $ $ — $ $ — By-product credits per gold ounce $ ) $ — $ ) $ — Cash cost, after by-product credits, per gold ounce 1 $ $ — $ $ — Non-GAAP measure. See the attached schedule for a reconciliation to GAAP. Cash cost, after by-product credits, per silver and gold ounce, for the fourth quarter and year end 2013 are considered preliminary and could change based on final audited financial results. Greens Creek Silver Mine - Alaska Greens Creek produced silver at a cash cost, after by-product credits, per silver ounce of $5.15 in the fourth quarter of 2013 and $4.42 for the full year 2013, compared to $3.45 and $2.70 per silver ounce in the fourth quarter of 2012 and full year 2012, respectively. The higher costs in 2013 reflected higher silver production relative to by-product metal production. The mill operated at an average of 2,206 tons per day in 2013, which is the highest daily average since the mine began operations in 1989. Lucky Friday Silver Mine - Idaho The Lucky Friday mine, which re-opened in February 2013 after 14 months of rehabilitation and enhancement, produced silver at a cash cost, after by-product credits, per silver ounce of $13.59 in the fourth quarter and $19.21 for the full year 2013. Costs were higher than anticipated due in part to slower production ramp-up and severe winter weather in December preventing 10 days of production. The mill throughput rate averaged 827 tons per day in the fourth quarter. Cash cost, after by-product credits, per silver and gold ounce is a non-GAAP measurement, a reconciliation of which to cost of sales and other direct production costs and depreciation, depletion and amortization (GAAP) can be found at the end of this release. Cash cost, after by-product credits, per silver and gold ounce, for the fourth quarter and year end 2013 are considered preliminary and could change based on final audited financial results. Hecla Mining Company • 1-800-432-5291• hmc-info@hecla-mining.com 2 Casa Berardi Gold Mine - Quebec The Casa Berardi mine, acquired June 1, 2013, produced gold in the fourth quarter at a cash cost, after by-product credits, per gold ounce of $824, compared to $1,155 and $1,067, in the second and third quarters of 2013, respectively, and compared to guidance for the fourth quarter of $950 per gold ounce. For the seven-month period under Hecla ownership, the mine produced gold at a cash cost, after by-product credits, per gold ounce of $951. The increased gold production and lower costs during the year were due in part to the development of new, higher grade stopes in the 118 and 113 Zones. The mill throughput rate averaged 1,974 tons per day in the fourth quarter. 2014 Guidance For the full year 2014, based on current metals prices, the Company expects: Mine 2014E Silver Production (Moz) 2014E Gold Production (oz) Cash cost, after by-product credits, per silver/gold ounce 1 Greens Creek 6.5 – 7.0 Lucky Friday n/a Casa Berardi n/a $900 per gold oz Company-wide 9.5 – 10.0 N/A 2014E capital expenditures (excluding capitalized interest) $150 million 2014E pre-development and exploration expenditures $18 million Metal price assumptions used for calculations: Au $1,300/oz, Ag $20/oz, Zn $0.80/lb, Pb $0.90/lb; USD/CAD assumed at par. About Hecla Hecla Mining Company ( NYSE:HL ) is a leading low-cost U.S. silver producer with operating mines in Alaska and Idaho, and is a growing gold producer with an operating mine in Quebec, Canada. The Company also has exploration and pre-development properties in five world-class silver and gold mining districts in the U.S., Canada, and Mexico, and an exploration office and investments in early-stage silver exploration projects in Canada. Cautionary Statements Regarding Preliminary Results All measures of the Company's fourth quarter and 2013 financial results and condition contained in the news release, including sales and costs, are preliminary and reflect the Company
